Brewster, J. (dissenting).
I dissent. To my mind the court below correctly determined that the weight of evidence clearly established that claimants breached their contract with the State in failing to progress their work thereunder as called for thereby, and that because thereof, their contract was lawfully and properly canceled as authorized thereby and by section 10 of the Highway Law. The clear weight of evidence sustains the finding that the State, did not waive claimants’ *14breach of contract and that there was nothing to preclude its lawful cancelation on January 9, 1937. Claimants continued their breach openly and defiantly after dissatisfaction had been expressed to them and they had been given ample “ opportunity to mend [their] ways.” (Brede v. Rosedale Terrace Co., 216 N. Y. 246, 250.) I can find no evidence that the State intentionally relinquished its known rights and the burden there was upon the claimants. (Alsens A. P. C. Works v. Degnon Cont. Co., 222 N. Y. 34, 37.) After repeated remonstrances the State tolerated claimants’ continued failure to progress the work during the contract period and thereafter afforded them reasonable opportunity “to provide■ necessary materials, tools, appliances and labor to progress the same ” all to no avail. But throughout all that there is nothing to indicate that the State at any time relinquished its right to cancel the contract. Waiver “ is the voluntary act of the party and does not require or depend upon a new contract, new consideration or an estoppel. * * *. It is essentially a matter of intention. Negligence, oversight or thoughtlessness does not create it. The intention to relinquish the right or advantage must be proved.” (Alsens A. P. C. v. Degnon Cont. Co., supra.) If such does not constitute waiver surely an overindulgence of patience or fair treatment may not be said to give rise to it.
Notwithstanding that claimants made and tried their claim in quantum meruit, thereby rejecting the contract as a basis of recovery, some of their appeal here is for an award upon claimed unpaid estimates and retained percentages. Such a claim must necessarily be based upon the contract. In addition to the inconsistency of such a claim upon the record before us, it is to be noted that there were provisions in the contract which bar such an award and further, that a defaulting contractor may not recover for the value of work done under an indivisible contract, which theirs was, in the absence of a showing of their substantial compliance with its entirety. (Steel S. & E. C. Co. v. Stock, 225 N. Y. 173; Smith v. Cowan, 3 App. Div. 230, affd. on opinion below 157 N. Y. 714; Smith v. Brady, 17 N. Y. 173; Champlin v. Rowley, 13 Wend. 258.) Moreover, as is pointed out in the opinion below, “ Claimants recognized this variance in that they did not in their requests to find ask for the amounts of the estimates ” and that: “ Also the State may have had some defense to an action based on the contract which was not presented in its defense against the claim for the reasonable value of the work done.”
*15The judgment appealed from should be affirmed, with costs.
All concur with Hill, P. J., except Brewster, J., who dissents in a memorandum.
Judgment dismissing claimants’ claim upon the merits is reversed on the law and facts, with costs and disbursements to the claimants, and judgment for the sum of $92,831.40, with costs and interest from the 9th day of January, 1937, is awarded claimants.
The court finds the value of the work done to be as found by the Court of Claims in claimants’ requests to find, numbered 50, and the payments made to be as therein stated and found, also as found in the decision of the Court of Claims by its paragraph numbered 73. The court further finds all of the findings contained in claimants’ requests to find which were found by the Court of Claims, and the following findings in claimants’ requests to find which were refused by the Court of Claims; Nos. 15,16, 21, 22, 25, 29; 30, 31, 44, 47, 53, 54. This court further finds that claimants are entitled to recover the $53,153.98 as the value according to contract prices of the work done prior to January 9, 1937, and 10% of $396,774.19 to compensate for overhead, superintendence, keeping highways under construction open for traffic, and other items not included in the contract, in all the sum of $92,831.40 with interest as earlier stated.
The court reverses the following findings made by the Court of Claims in the decision: Nos. 21, 22, 23, 26, 27, 29, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 42, 44, 45, 49, 52, 53, 55, 56, 57, 58, 62, 64, 65, 66, 67, 69, 70, 71, 75 and 76, and disapproves of the conclusions of law contained in the decision.
The court also reverses the following findings made by the Court of Claims in the document printed and headed “ State’s Requests to find ”: Nos. 7, 12, 13, 14, 15, 20, 21, 22, 23, 24, 25, 26, 28, 29, 30 and 33, and disapproves the conclusions of law made and found by the Court of Claims in the document entitled “ State’s Requests to find.”